             Case 1:19-cv-12432-LTS Document 42 Filed 08/17/21 Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                             DISTRICT OF MASSACHUSETTS


            Craig Erickson
                    Plaintiff
                                                                                   CIVIL ACTION
                    V.
                                                                                   NO. 1:19-cv-12432-LTS

             Town of Rockland, MA
                    Defendant

                                             REPORT RE: REFERENCE FOR
                                          ALTERNATIVE DISPUTE RESOLUTION

                                                   TO JUDGE Leo T. Sorokin


[ ]       The above entitled case was reported settled after referral to the ADR Program, but prior to ADR.

[X]       On      8/17/2021     I held the following ADR proceeding:

          ______ SCREENING CONFERENCE                       ______EARLY NEUTRAL EVALUATION
            X       MEDIATION                               ______ SUMMARY BENCH / JURY TRIAL
          ______ MINI-TRIAL                                        SETTLEMENT CONFERENCE


          All parties were present and represented by counsel.
          The case was:
[ ]       Settled. Your clerk should enter a          day order of dismissal.
[ ]       There was progress. A further phone conference has been scheduled for             unless the case is reported
          settled prior to that date.
[X]       Further efforts to settle this case at this time are, in my judgment, unlikely to be productive. This case
          should be restored to your trial list.
[ ]       Suggested strategy to facilitate settlement:
                                                                                                                       .
                                                                                                                       .




      8/17/2021                                                                    /s/ Judith G. Dein
       DATE                                                                        U.S. Magistrate Judge
